Citation Nr: 0525243	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran's case was previously 
remanded for additional development in October 2003.  It is 
again before the Board for appellate review.


FINDING OF FACT

The veteran does not have a stomach disorder attributable to 
his military service.


CONCLUSION OF LAW

The veteran does not have a stomach disorder that is the 
result of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from November 1963 to 
September 1966.  His DD 214 reported his military 
occupational specialty (MOS) as a wheeled vehicle mechanic.  
The veteran's list of awards and decorations included the 
Combat Infantryman Badge (CIB).  He had active military 
service in the Republic of Vietnam.

The veteran's service medical records (SMRs) show that he was 
originally treated at a battalion aid station for complaints 
of vomiting blood and an elevated body temperature in January 
1966.  A second entry, dated in January "1965," reported 
that the veteran was "admitted" and started on an 
intravenous drip.  There is an entry dated January 6th that 
shows the veteran's body temperature, but nothing further.  
No impression, assessment, or diagnosis was provided.  

The Board notes that later developed records include morning 
reports that show the veteran as being sick on January 6, 
1966.  He was returned to duty that morning.

The remainder of the SMRs are negative for any other stomach 
related complaints.  The veteran's September 1966 separation 
physical examination was negative for any findings relating 
to a stomach disorder although he reported that he had a 
history of coughing up blood on the Report of Medical History 
that was submitted with his examination report.

The veteran was afforded a VA general medical examination in 
January 2002.  The veteran gave a history of being in an area 
that had been recently sprayed with Agent Orange while 
serving in Vietnam.  He said that he began vomiting blood and 
later fell into a coma.  The examiner noted that they had 
reviewed the veteran's SMRs and reported that he received 
medical care for vomiting blood.  The examiner noted that 
there was no other information regarding the incident.  The 
veteran further stated that he felt that he had bleeding 
ulcers at the time of the incident in service.  He said that 
his stomach had bothered him since that day in service and he 
had experienced heartburn and indigestion.  The examiner 
noted that the veteran had not received any treatment or 
medications for bleeding ulcers.  The examiner provided a 
diagnosis of no history of bleeding ulcers.

The veteran's claim for service connection was denied in 
April 2002.  He perfected his appeal in October 2002.  At 
that time he said that he felt his condition began in Vietnam 
and that it had surfaced at different times since then.  He 
also said that he suffered periodically from his stomach 
condition since service.

The veteran testified at a videoconference hearing in April 
2003.  He related the incident in service where he was 
treated for stomach complaints, to include vomiting of blood.  
He did not know the cause of the symptoms, only that he 
required treatment.  He said that he continued to experience 
stomach problems after that.  The veteran said that his 
symptoms seemed to get worse after he turned 50.  The 
veteran's representative contended that the records from the 
veteran's hospitalization in service should be requested.

The veteran submitted medical records to the Board after the 
hearing.  The records were from multiple sources and covered 
a period from March 1993 to August 1993.  The veteran was 
evaluated for gastrointestinal (GI) complaints.  The results 
of a March 1993 esophagogastroduodenoscopy (EGD) provided 
diagnoses of reflux esophagitis, hiatal hernia, antral 
gastritis and duodenitis.  Progress notes, dated in April 
1993, reflected a diagnosis of duodenal ulcer.  An August 
1993 record noted differential diagnoses of pneumonia, peptic 
ulcer disease, and acute cholecystitis.  There was no mention 
of any type of GI problem in service.

The veteran submitted a claim for service connection for 
additional issues in April 2003.  He also submitted private 
medical records from multiple sources for the period from 
March 1993 to March 2003.  The records contain multiple 
diagnoses of GI-related disorders to include peptic ulcer 
disease and reflux esophagitis.  There was no reference to 
any GI-symptoms in service or of longstanding duration.

The Board remanded the veteran's claim for additional 
development in October 2003.

Records from the Social Security Administration (SSA) were 
received in March 2004.  The veteran was determined to be 
totally disabled as a result of ischemic heart disease and 
asthma.  He did not allege any disability that was related to 
a stomach disorder.  The medical records, relied on by the 
SSA, covered a period from February 1997 to July 2001.  The 
only medical evidence related to a stomach disorder was 
contained in reports previously of record.

The veteran submitted additional medical evidence in April 
2004.  The records reflect that the veteran underwent several 
studies to evaluate GI-related complaints in March 2004.  The 
veteran had surgery in March 2004 to treat intractable reflux 
esophagitis and hiatal hernia.  The records do not make any 
reference to the veteran's military service or that his 
current symptoms/diagnoses are related to his military 
service.

The veteran was afforded several VA examinations in October 
2004 for conditions unrelated to the issue on appeal.  The 
veteran's GI-related complaints were noted but no opinion on 
his condition was provided by any of the examiners.

The veteran was afforded a VA GI examination in March 2005.  
The examiner noted that they had reviewed the claims file and 
the veteran's SMRs in particular.  The examiner recited the 
history of the veteran's treatment in service.  The examiner 
also noted that the private medical records reflected a 
diagnosis of duodenal ulcer, and that the veteran had surgery 
in May 2004 [sic].  The veteran was not on medication for any 
stomach or intestinal disorders.  The diagnoses were hiatal 
hernia, esophageal reflux disease, and peptic ulcer disease, 
resolved.  The examiner opined that it was less likely as not 
that the veteran's current esophageal reflux disease with 
hiatal hernia or peptic ulcer disease were related to, or 
secondary to, the stomach complaints that occurred during 
service.  The examiner noted that the medical records did not 
support the existence of a long-standing problem.  The 
veteran did not receive regular care for complaints and had 
not been on regular medication for his condition for longer 
than a few months at a time.  The examiner noted a history of 
alcohol and tobacco abuse and said that they were more likely 
the major contributing factors to the veteran's condition.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2004) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In regard to the veteran's service connection claim, the 
Board notes that the veteran's Combat Infantryman's Badge 
reflects combat service in the Republic of Vietnam.  In that 
case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. §3.304(d).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service."  However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence . . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met.  See 
38 C.F.R. § 3.309(e) (2004).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2004).  A veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, will be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  Id.

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam era.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(ii).

The veteran's SMRs note the episode in January 1966 where he 
was treated for vomiting blood.  The SMRs do not contain any 
evidence of further GI-related problems.  Moreover, the 
veteran's separation physical examination did not include a 
diagnosis of any type of GI-related disorder.

The private medical records provide diagnoses of GI-related 
conditions such as peptic ulcer disease, duodenal ulcer, 
duodenitis, reflux esophagitis, and hiatal hernia.  The 
earliest diagnosis is nearly 30 years after service.  The 
veteran has not alleged that there are any earlier records 
that would document a diagnosis of any of the conditions 
within one year of service to allow for consideration of 
presumptive service connection.

Further, none of the private medical records relate any 
diagnosis to the veteran's military service.  None of the 
records note a history of vomiting blood in service or a 
longstanding history of symptoms.

The March 2005 VA examiner opined that the veteran's current 
diagnoses were not related to the veteran's episode of 
vomiting blood in service.  The examiner noted the long 
period of no symptoms, the periodic episodes of symptoms, and 
the lack of being on regular medication as evidence that the 
veteran's symptoms were not related to service.  Even the 
veteran's statements reflect his admission that he had 
periodic symptoms over the years.  The examiner said that the 
veteran's use of alcohol and tobacco was a more likely 
contributing factor.

There is no evidence to support a grant of service connection 
for any of the several diagnosed disorders.  There is no 
evidence of the veteran having an ulcer, with symptoms 
manifest to a compensable degree, to warrant service 
connection on a presumptive basis under 38 C.F.R. § 3.309(a).  
There is no evidence to link any current diagnosis to his 
period of military service.

In regard to herbicide exposure, the veteran has not been 
diagnosed with any of the listed diseases that would allow 
for consideration of service connection on a presumptive 
basis.  See 38 C.F.R. § 3.309(e).  Moreover, there is no 
competent evidence of record to demonstrate that any 
currently diagnosed GI-related disorder is the result of 
exposures to herbicides in Vietnam.

In evaluating this claim, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
which provides for proof of a claim by satisfactory lay, or 
other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.  In this case, there is no 
credible competent evidence to show that the veteran's 
current GI-related diagnoses are related to service. This 
includes consideration of the statements and testimony from 
the veteran, his SMRs, the private medical records, and VA 
examination reports.

As noted above, the Court has held that 38 U.S.C.A. 1154(b) 
does not alter the fundamental requirement of a medical nexus 
to service.  See Clyburn, supra; Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  In the absence of any persuasive 
objective medical evidence to establish a link between any 
currently diagnosed stomach disorder, and any period of 
service, the veteran's claim must be denied.  The 
preponderance of the evidence is against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a stomach disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA, 
§ 4, (to be codified as amended at 38 U.S.C. § 5107(b) (West 
2002)); 38 C.F.R. § 3.102 (2004).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has also issued regulations to 
implement these statutory changes, codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran filed a claim for service 
connection for a stomach disorder, to include as secondary to 
herbicide exposure.  He has provided the necessary 
information to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO originally wrote to the veteran in November 2001.  The 
letter provided information on what the veteran needed to do 
to establish entitlement to service connection for several 
issues unrelated to the issue on appeal.  However, the 
information in the letter was applicable to the veteran's 
current claim for service connection and did instruct the 
veteran on the type of evidence required, what evidence he 
was responsible for and what VA would do in the development 
of the claim.

The veteran's claim was denied April 2002.  He was issued a 
statement of the case in August 2002 that provided a further 
explanation of why his claim was denied.  

The veteran testified at a hearing in April 2003 in order to 
provide additional evidence in support of his claim.

The Board remanded the case in October 2003 for additional 
development.  The RO wrote to the veteran in April 2004.  
This time the information regarding what evidence was 
required to substantiate his claim was directed to the issue 
on appeal.  He was requested to identify any additional 
information or evidence that could be obtained in support of 
his claim.  He was informed of VA's duty to assist and that 
the RO would assist him in obtaining any evidence that he 
identified.  The veteran was advised to send any evidence he 
had in support of his claim. 

The RO also wrote to the veteran in December 2004 and 
informed him that they were still awaiting results on the 
inquiry for additional military medical records.

The veteran was issued a supplemental statement of the case 
(SSOC) in May 2005.  The SSOC informed him of the evidence of 
record and the basis for why his claim remained denied.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  The veteran 
submitted additional evidence on several occasions.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the veteran was not provided appropriate 
VCAA notice until after the initial unfavorable decision 
issued by the RO in April 2002.  See Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Despite the timing of the VCAA 
notice in the case, the veteran has still been afforded 
proper VCAA notice.  The April 2004 RO letter provided him 
with the notice of evidence necessary to substantiate his 
claim, and to identify outstanding evidence.  The letter 
advised him of his duties and those of the VA, and advised 
him to submit his evidence to VA.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  The case was remanded for additional 
development in October 2003.  Additional military records 
were obtained and the veteran was afforded a VA examination.  
The veteran was then issued a SSOC that weighed the evidence 
in determining that it was not sufficient to establish 
entitlement to service connection.

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
veteran submitted private medical records.  SSA records were 
obtained and associated with the claims file.  The veteran 
was afforded a VA examination specifically to provide an 
opinion in regard to his claim.  The veteran testified at a 
videoconference hearing in April 2003.  His case was remanded 
in October 2003 in order to develop additional evidence.

The veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for a stomach disorder, to 
include as due to herbicide exposure, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


